Citation Nr: 0738516	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to specially adapted housing or a certificate of 
eligibility for a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
September 1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO), which denied the veteran's April 
2004 application.  The veteran disagreed and timely appealed.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Reasons for remand

The veteran is service connected for a herniated lumbar disc 
disability, currently evaluated as 30 percent disabling; a 
post-operative residuals of total left knee replacement, 
evaluated as 30 percent disabling; residuals of right total 
knee replacement, evaluated as 30 percent disabling; and 
residuals of cervical spine disability, evaluated as 10 
percent disabling.  The veteran has been rated as totally 
disabled for compensation purposes based on individual 
unemployability (TDIU).

The veteran seeks entitlement to specially adapted housing or 
a certificate of eligibility for a special home adaptation 
grant based on his lack of mobility caused by his service-
connected bilateral knee disabilities.  He does not contend 
in his application or subsequent statements that any other of 
his service-connected disabilities are relevant to or pertain 
to this claim.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

Those criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned]; compare 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

The medical evidence reveals that the veteran is not blind, 
and he does not contend otherwise.  Similarly, the veteran 
does not contend nor is there evidence of record that the 
veteran has lost or lost use of an upper extremity, or that 
he has lost a lower extremity, or has lost use of a lower 
extremity, in connection with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Thus, (2), (3) and (4) 
appear not to be relevant in this case.  

The veteran's sole contention is based on (1): that he is 
entitled to the benefits sought due to the limited use of his 
legs due to his service-connected knee replacements, which 
require him to use a walker.  The medical evidence now of 
record does not adequately address whether the veteran has 
lost use of his legs because of the service-connected knee 
replacements and whether his service-connected disabilities 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  



The evidence indicates that the veteran "has taken to using 
a walker."  See a March 2005 medical report of W.S., M.D..  
This is somewhat ambiguous and suggest that the veteran's use 
of assistive devices may be voluntary on his part and not 
required by his medical condition.  The Board finds that the 
record needs to be developed further.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran in 
writing and request that he identify any 
medical treatment he has received for his 
service-connected disabilities since 
August 2003.  VBA should attempt to obtain 
and associate with the veteran's VA Claims 
folder any such records which have not 
been previously obtained.  

2.  After completion of the foregoing 
development, VBA should schedule the 
veteran for a physical examination to 
determine the impact of his service-
connected disabilities on locomotion.  The 
examiner specifically should examine and 
describe whether the veteran's knee 
conditions preclude locomotion without the 
aid of braces, crutches, canes, a walkers, 
a wheelchair, or any other device the 
veteran may use to ambulate.  A report 
should be prepared and associated with the 
veteran's VA claims folder.  

3.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claims for 
specially adapted housing or a certificate 
of eligibility for a special home 
adaptation grant.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the veteran with 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



